DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “said first mixer/splitter interface unit being configured to split the data control signal from the external power supply signal; to provide the split data control signal to the imager integrated circuit, and to provide a first input voltage from the split external power supply signal to the imager integrated circuit” should be “said first mixer/splitter interface unit being configured to split the data control signal from the external power supply signal[[;]] to provide the split data control signal to the imager integrated circuit, and to provide a first input voltage from the split external power supply signal to the imager integrated circuit”. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: “ECU” should spelled out for at least the first instance in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 10-12, 14-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinev (US 20160072991) in view of Ihlenburg et al (US 20140218535).

As to claim 1, Dinev discloses an apparatus (FIGS. 2 and 5) comprising: 
a camera configured to communicate with an electronic control unit (ECU) (FIG. 5, camera apparatus 512 and system controller 500; see [0034] and FIG. 2), the camera comprising: 
an imager integrated circuit configured to capture images from an inside or outside environment (FIG. 5, camera apparatus 512; see [0034] and FIG. 2); 
an illumination unit comprising at least one light source component, the illumination unit being configured to illuminate the inside/outside inside or outside environment (FIG. 5, illumination module; see [0034]; FIG. 2, LED Light illumination module 105); 
a first mixer/splitter interface unit in electrical communication with the imager integrated circuit (FIG. 2, CXP (CoaXPress) extractor module 203; see [0034]; FIG. 5, power extraction module); 
a camera bidirectional signal port in electrical communication with the first mixer/splitter interface unit (FIG. 2, connectors 201; FIG. 5, first connector 550), said camera bidirectional signal port being configured to be electrically connected with an external power supply through a signal carrying data control signal for the imager integrated circuit (FIG. 2 and [0033]-[0034], data and power from computer; see [0045]); 
said first mixer/splitter interface unit being configured to split the data control signal from the external power supply signal (FIG. 2 and [0033], camera power module 107 and output connector 209 split by CXP extractor module 203); to provide the split data control signal to the imager integrated circuit, and to provide a first input voltage from the split external power supply signal to the imager integrated circuit (FIG. 2, power to camera from camera power module 107 via camera power out 108, and data to camera from BNC OUT 209; FIG. 5, camera power module 558);
said first mixer/splitter interface unit being further configured to provide images data from the imager integrated circuit mixed with the external power supply signal to the camera bidirectional signal port (see FIG. 2 and [0033]; see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; and [0045], A second connector 554 communicates the data stream component with the external camera apparatus 512 for modulating the data stream component with a digital representation of a received image upon receiving operating power from a second power component; FIG. 5); 
characterized in that the first mixer/splitter interface unit is in electrical communication with the illumination unit (FIG. 2), said first mixer/splitter interface unit being configured to provide a second input voltage, distinct from the first input voltage, from the split external power supply signal to the illumination unit (FIG. 2, LED light power module 104; see [0033]-[0034]; FIG. 5, illumination power module 560). 
Dinev fails to explicitly disclose that the camera is used in a motor vehicle.
However, it is well-known in the art to have a vehicle camera using Power-Over-Coax as evidenced by Ihlenburg (see [0012] and [0041]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dinev using Ihlenburg’s teachings to (Ihlenburg; [0004]-[0007]).

As to claim 2, Dinev as modified by Ihlenburg further discloses wherein the first mixer/splitter interface unit comprises: 
a first power over coaxial (PoC) filter element in electrical communication with the camera bidirectional signal port (FIG. 5 and [0046], Power extraction module 556; FIG. 2, CXP extractor module 203), said first PoC filter element being configured to split the data control signal from the external power supply signal and to provide the split data control signal to the imager integrated circuit (FIG. 2 and [0033], data to camera via BNC connector 209; see [0046]); 
a first voltage regulator element in electrical communication with the first PoC filter element and configured to provide the first input voltage to the imager integrated circuit from the split external power supply signal (FIG. 2, camera power module 107; FIG. 5, camera power module 558; see [0034], [0046]); and 
(FIG. 2, LED light power module 104; FIG. 5, illumination power module 560; see [0029], [0046]).

As to claim 3, Dinev as modified by Ihlenburg further discloses wherein characterized in that the first PoC filter element is further configured to mix the images data with the external power supply signal (see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; see [0045], [0048]).

As to claim 5, Dinev as modified by Ihlenburg further discloses wherein the illumination unit comprises a light source driver configured to control the illumination of the light source component (see [0034]). 

As to claim 6, Dinev as modified by Ihlenburg further discloses wherein the light source component is an infrared light source component (see [0054]). 

As to claim 7, Dinev as modified by Ihlenburg further discloses wherein the light source driver is configured to provide a pulsed power signal to the light source component such that the light source component provides a pulsed illumination (see [0034]).

As to claim 10, Dinev discloses a system (FIGS. 2 and 5), the system comprising: 
(FIGS. 2 and 5) that comprises: 
a camera (FIG. 5, camera apparatus 512; see [0034] and FIG. 2) having: 
an imager integrated circuit configured to capture images from an inside or outside environment (FIG. 5, camera apparatus 512; see [0034] and FIG. 2); 
an illumination unit comprising at least one light source component, the illumination unit being configured to illuminate the inside or outside environment (FIG. 5, illumination module; see [0034]; FIG. 2, LED Light illumination module 105); 
a first mixer/splitter interface unit in electrical communication with the imager integrated circuit (FIG. 2, CXP (CoaXPress) extractor module 203; see [0034]; FIG. 5, power extraction module);
a camera bidirectional signal port in electrical communication with the first mixer/splitter interface unit (FIG. 2, connectors 201; FIG. 5, first connector 550), said camera bidirectional signal port being configured to be electrically connected with an external power supply through a signal carrying data control signal for the imager integrated circuit (FIG. 2 and [0033]-[0034], data and power from computer; see [0045]);  
said first mixer/splitter interface unit being configured to split the data control signal from the external power supply signal (FIG. 2 and [0033], camera power module 107 and output connector 209 split by CXP extractor module 203) to provide the split data control signal to the imager integrated circuit, and to provide a first input voltage from the split external power supply signal to the imager integrated circuit (FIG. 2, power to camera from camera power module 107 via camera power out 108, and data to camera from BNC OUT 209; FIG. 5, camera power module 558); 
said first mixer/splitter interface unit being further configured to provide image data from the imager integrated circuit mixed with a signal to the camera bidirectional signal port from the external power supply (see FIG. 2 and [0033]; see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; and [0045], A second connector 554 communicates the data stream component with the external camera apparatus 512 for modulating the data stream component with a digital representation of a received image upon receiving operating power from a second power component; FIG. 5); 
the first mixer/splitter interface unit being in electrical communication with the illumination unit, said first mixer/splitter interface unit being configured to provide a second input voltage, distinct from the first input voltage, from the split external power supply signal to the illumination unit (FIG. 2, LED light power module 104; see [0033]-[0034]; FIG. 5, illumination power module 560); 
an ECU (FIG. 5, system controller 500) that includes: 
an ECU bidirectional signal port (FIG. 5, first controller connector 502; see [0041]); 
a second mixer/splitter interface unit in electrical communication with the ECU bidirectional signal port and, the external power supply (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0033] and FIG. 2, the interface between the computer and the camera is CXP and [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector [i.e. CXP module interface of the computer]; see [0026], auxiliary power source); and 
a microcontroller configured to provide the data control signal to the second mixer/splitter interface unit (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector); and 
a coaxial cable connected at one extremity end to the ECU bidirectional signal port, and at a second extremity end to the camera bidirectional signal port (FIG. 5, cable 510; see [0034], [0042]); 
the second mixer/splitter interface unit being configured to: 
provide the data control signal from the external power supply mixed with the external power supply signal to the ECU bidirectional signal port such that the coaxial cable is configured to electrically carry the carrying the external power supply signal from the external power supply mixed with the data control signal (FIG. 5, system controller 500; see FIG. 2 and [0034], The integrated power and data stream, transmitted via a single coaxial cable from the host computer with the standard CXP is received from connector 201; see [0045], a CXP integrated power and data stream may include both the source power and the data stream component on a single center conductor of the first coax connector); and
receive the images data mixed with the external power supply signal from the external power supply carried by the coaxial cable (see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500).
Dinev fails to explicitly disclose that the camera is used in a motor vehicle and that the second mixer/splitter interface unit is configured to split the images data from the external power supply in order to provide the images data to the microcontroller. 
However, Ihlenburg teaches using a camera with Power-Over-Coax in a motor vehicle (see [0012] and [0041]); and
splitting the images data from the external power supply in order to provide the images data to the microcontroller (see FIG. 2 and [0036], [0041]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Dinev using Ihlenburg’s teachings to provide a camera having an imager integrated circuit configured to capture images from an inside or outside environment of a motor vehicle and configure the second mixer/splitter interface unit to split the images data from the external power supply in order to provide the images data to the microcontroller in order to provide a vision system or imaging system for a vehicle that utilizes one or more cameras to capture images exterior of the vehicle to detect an object at or near the vehicle and in the path of travel of the vehicle, such as when the vehicle is backing up, and provides the communication/data signals, including camera data or image data (main channel), communication data (back channel) and the power supply, over a single or (Ihlenburg; [0004]-[0007]).

As to claim 11, Dinev as modified by Ihlenburg further discloses wherein the first mixer/splitter interface unit comprises: 
a first power over coaxial (PoC) filter element in electrical communication with the camera bidirectional signal port (FIG. 5 and [0046], Power extraction module 556; FIG. 2, CXP extractor module 203), said first PoC filter element being configured to split the data control signal from the external power supply signal and to provide the split data control signal to the imager integrated circuit (FIG. 2 and [0033], data to camera via BNC connector 209; see [0046]); 
a first voltage regulator element in electrical communication with the first PoC filter element and configured to provide the first input voltage to the imager integrated circuit from the split external power supply signal (FIG. 2, camera power module 107; FIG. 5, camera power module 558; see [0034], [0046]); and 
a second voltage regulator element in electrical communication with the first PoC filter element and configured to provide the second input voltage from the split external power supply signal to the illumination unit (FIG. 2, LED light power module 104; FIG. 5, illumination power module 560; see [0029], [0046]).

claim 12, Dinev as modified by Ihlenburg further discloses wherein the first PoC filter element is further configured to mix the images data with the external power supply signal (see [0042], The first camera apparatus 512 modulates the digitized first image upon the first data stream component for communication to the external controller 500; see [0045], [0048]).

As to claim 14, Dinev as modified by Ihlenburg further discloses wherein the illumination unit comprises a light source driver configured to control the illumination of the light source component (see [0034]).  

As to claim 15, Dinev as modified by Ihlenburg further discloses wherein the light source component is an infrared light source component (see [0054]).

As to claim 16, Dinev as modified by Ihlenburg further discloses wherein the light source driver is configured to provide a pulsed power signal to the light source component such that the light source component provides a pulsed illumination (see [0034]).

As to claim 19, the combination of Dinev and Ihlenburg further discloses wherein the system comprises the motor vehicle (Ihlenburg; FIG. 14; see [0041]).

As to claim 20, the combination of Dinev and Ihlenburg further discloses wherein the vision system comprises the external power supply (Dinev; [0025]-[0026], [0037]-[0038]).

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinev (US 20160072991) in view of Ihlenburg et al (US 20140218535) further in view of Hung et al (US 20110037399).

As to claim 4, Dinev as modified by Ihlenburg further discloses wherein the second voltage regulator element comprises a constant current source (see [0033]). 
Dinev as modified by Ihlenburg fails to explicitly disclose wherein the second voltage regulator element comprises an energy storage component configured to be fed by the constant current source, said energy storage component being configured to provide the second input voltage to the illumination unit. 
However, Hung teaches wherein the second voltage regulator element comprises an energy storage component configured to be fed by the constant current source, said energy storage component being configured to provide the second input voltage to the illumination unit (FIG. 2; see [0039], [0043]-[0044]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev and Ihlenburg using Hung’s teachings to include an energy storage component configured to be fed by the constant current source, said energy storage component being configured to provide the second input voltage to the illumination unit in order to increase a dimmer range of the LED by regulating the pulse width and the magnitude of the current flowing through the LED string according to the dimmer phase angle (Hung; [0014]).

claim 13, Dinev as modified by Ihlenburg further discloses wherein the second voltage regulator element comprises a constant current source (see [0033]). 
Dinev as modified by Ihlenburg fails to explicitly disclose wherein the second voltage regulator element comprises an energy storage component configured to be fed by the constant current source, said energy storage component being configured to provide the second input voltage to the illumination unit. 
However, Hung teaches wherein the second voltage regulator element comprises an energy storage component configured to be fed by the constant current source, said energy storage component being configured to provide the second input voltage to the illumination unit (FIG. 2; see [0039], [0043]-[0044]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev and Ihlenburg using Hung’s teachings to include an energy storage component configured to be fed by the constant current source, said energy storage component being configured to provide the second input voltage to the illumination unit in order to increase a dimmer range of the LED by regulating the pulse width and the magnitude of the current flowing through the LED string according to the dimmer phase angle (Hung; [0014]).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinev (US 20160072991) in view of Ihlenburg et al (US 20140218535) further in view of Kennedy (US 20020134835).

claim 8, Dinev as modified by Ihlenburg fails to explicitly disclose wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit. 
However, Kennedy teaches wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit (see [0017]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev and Ihlenburg using Kennedy’s teachings to include wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit in order to send a trigger pulse to the light source over to activate the light source to generate a light pulse simultaneously with the opening of the shutter, when the shutter is activated (Kennedy; [0017]).

As to claim 17, Dinev as modified by Ihlenburg fails to explicitly disclose wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit. 
However, Kennedy teaches wherein the imager integrated circuit comprises a trigger pin in electrical communication with the illumination unit, the imager integrated circuit being configured to trigger the illumination unit (see [0017]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Dinev and Ihlenburg using Kennedy’s teachings to include wherein the imager integrated circuit comprises a trigger (Kennedy; [0017]).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinev (US 20160072991) in view of Ihlenburg et al (US 20140218535) further in view of Schmid (US 20160198151).

As to claim 9, Dinev as modified by Ihlenburg fails to explicitly disclose wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the external power supply signal to the camera bidirectional signal port. 
However, Schmid teaches wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the external power supply signal to the camera bidirectional signal port (see [0035]).
(Shmid; [0003]).

As to claim 18, Dinev as modified by Ihlenburg fails to explicitly disclose wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the external power supply signal to the camera bidirectional signal port. 
However, Schmid teaches wherein the illumination unit comprises a light source failure detection component configured to detect a failure of the light source component, said light source failure detection component being configured to provide light source component diagnostic data to the first mixer/splitter interface unit, said first mixer/splitter interface unit being configured to provide the light source component diagnostic data mixed with the external power supply signal to the camera bidirectional signal port (see [0035]).
(Shmid; [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482